Exhibit 10(y)
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of December 30, 2008, by and between David M. Carroll (the “Executive”) and
Wells Fargo & Company, a Delaware corporation (the “Company”).
WITNESSETH THAT:
          The Company has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the dedication
of the Executive following the transaction (the “Merger”) contemplated by the
Agreement and Plan of Merger, dated as of October 3, 2008, between the Company
and Wachovia Corporation (“Wachovia”) (the “Merger Agreement”), and the Company
and the Executive have further agreed to the principal terms of the Executive’s
employment with the Company effective as of the “Effective Date” (as defined
below). Therefore, in order to accomplish these objectives, the Executive and
the Company desire to enter into this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, and for other good and valuable consideration, it is
hereby covenanted and agreed by the Executive and the Company as follows:
          1.     Effective Date. The “Effective Date” shall mean the date on
which the “Effective Time” (as defined in the Merger Agreement) of the Merger
occurs. In the event that the Effective Time shall not occur on or before
December 31, 2008, this Agreement shall be null and void ab initio and of no
further force and effect.
          2.     Employment Period. The Company hereby agrees to employ the
Executive with its subsidiary Wells Fargo Bank, N.A. (which for purposes of this
Agreement shall be included in references to the “Company” unless the reference
to the “Company” in the context it is used indicates otherwise), and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the first anniversary of the Effective Date (the “Employment
Period”). If continued employment is mutually desired after the end of the
Employment Period, the Executive shall continue as an at-will employee of the
Company.
          3.     Position and Duties. (a) During the Employment Period, the
Executive shall (i) serve as a Senior Executive Vice President of the Company,
leading the Company’s new Wealth, Brokerage and Retirement Services group (the
“Group”) with such duties and responsibilities as are commensurate with such
position as are assigned to the Executive from time to time; (ii) report
directly to the Chief Executive Officer of the Company (the “CEO”); and (iii)
perform his duties at the location Executive performed duties for Wachovia
immediately prior to the Merger or such other location as shall be mutually
agreed between the Company and the Executive.
          (b)     During the Employment Period, and excluding any periods of
paid time off to which the Executive is entitled, the Executive agrees to devote
his full professional attention and time during normal business hours to the
business and affairs of the Company and to perform the responsibilities assigned
to the Executive hereunder. During the Employment

 



--------------------------------------------------------------------------------



 



Period it shall not be a violation of this Agreement for the Executive to
(i) serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions, and
(iii) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibility as an employee of the
Company in accordance with this Agreement and are consistent with the business
or policies of the Company, including but not limited to the Company’s Code of
Ethics and Business Conduct, or any subsidiary or affiliate thereof (the
“Affiliated Entities”).
          4.     Compensation. Subject to the terms of this Agreement, during
the Employment Period, the Company shall compensate the Executive for his
services as follows:
          (a)     Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) of not less than $700,000.
Such Annual Base Salary shall be payable in bi-weekly installments in accordance
with the Company’s payroll policies. The Executive’s Annual Base Salary may not
be decreased at any time during the Employment Period, except with the written
consent of the Executive. The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as in effect from time to time,
including any increases.
          (b)     Annual Incentive Payment. With respect to the Company’s 2009
calendar year, the Executive shall be eligible to receive an annual incentive
payment (the “Incentive Payment”) as determined in accordance with the Company’s
annual incentive plan applicable to senior executives of the Company (the
“Annual Incentive Plan”) with a target incentive opportunity of 350% of the
Annual Base Salary, with a maximum annual incentive payment of 600% of the
Annual Base Salary, in each case subject to the terms and conditions of the
Annual Incentive Plan, including, without limitation, the Company’s achievement
of its threshold EPS goal for the applicable calendar year and the
accomplishment of pre-determined Company and Group financial performance
objectives. Any such Incentive Payment shall be paid to the Executive in cash no
later than March 15, 2010 (unless the Executive has elected to defer receipt of
any such Incentive Payment pursuant to an arrangement that complies with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
provided that Executive satisfactorily performs his job duties and remains
continuously employed with the Company through December 15, 2009. For calendar
years after 2009 in which the Executive remains employed by the Company, the
Company will review the Executive’s target and maximum payout opportunities to
ensure the bonus opportunity aligns with the Group’s business objectives.
          (c)     Calendar Year 2009 Stock Option Award. In connection with the
Company’s annual equity award program for calendar year 2009, the Executive will
be recommended for a stock option award with a grant date value of $5,000,000
(the “2009 Stock Option Award”). The grant of the 2009 Stock Option Award shall
be subject to the approval of the Human Resources Committee of the Board of
Directors of the Company (the “HRC”) and contingent upon the Executive’s
employment with the Company on the date of the HRC’s determination to make any
such grant (the “Grant Date”). The number of shares of Company common stock
subject to the 2009 Stock Option Award shall be determined by the Company based
on the trading price of the Company’s common stock at the time that the
recommendation in respect of the 2009 Stock Option Award is submitted to the HRC
for approval. The 2009 Stock Option Award shall vest in three equal annual
installments on the first, second and third

-2-



--------------------------------------------------------------------------------



 



anniversaries of the Grant Date, have an exercise price equal to the fair market
value of the Company’s common stock on the Grant Date, have a term of up to ten
years and such other terms and conditions as are consistent with the calendar
year 2009 annual stock option awards granted to other executive managers of the
Company generally.
          (d)     Retention Bonus. The Executive shall be eligible for a
retention bonus award opportunity of $8,000,000 (the “Retention Bonus”).
Twenty-five percent of the Retention Bonus (i.e., $2,000,000) will vest and be
paid to the Executive on January 31, 2009, 25% of the Retention Bonus (i.e.,
$2,000,000) will vest and be paid to the Executive on April 30, 2009 and 50% of
the Retention Bonus (i.e., $4,000,000) will vest and be paid to the Executive on
December 31, 2009 (each date of vesting and payment a “Payment Date”), provided
that the Executive satisfactorily performs his job duties and remains
continuously employed with the Company through the applicable Payment Date.
          (e)     Employee Benefits. During the Employment Period prior to the
Date of Termination, the Executive and/or the Executive’s family, as the case
may be, shall be eligible to participate in the Wachovia employee benefit plans
(as in effect from time to time) generally available to other peer executives of
Wachovia following the Merger (“Wachovia Peer Executives”), which may include,
without limitation, employee stock purchase plans, savings plans, retirement
plans, welfare benefit plans (including, without limitation, medical,
prescription, dental, disability, life, accidental death, and travel accident
insurance, but excluding severance plans) and similar plans, practices policies
and programs. The Executive’s qualifying service with Wachovia will be credited
for purposes of eligibility, participation and vesting in such employee benefit
plans (including paid time off) to the extent provided in Section 6.5(b) of the
Merger Agreement.
          (f)     Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the policies, practices of the Company and the
Affiliated Entities in effect from time to time for peer executives at the time
when the expense is incurred.
          (g)     Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits and perquisite plans or programs generally
available to Wachovia Peer Executives; provided that the Company reserves the
right to modify, change or terminate such fringe benefits and perquisite plans
or programs from time to time, in its sole discretion. As of the Effective Date,
such fringe benefits include the Wachovia Executive Financial Planning Program,
the Wachovia Executive Long-Term Disability Plan and the Wachovia Executive Life
Insurance Program.
          (h)     Indemnification/D&O Insurance. During the Employment Period
for acts prior to the Date of Termination, the Executive shall be entitled to
indemnification with respect to the performance of his duties hereunder, and
directors’ and officers’ liability insurance, on the same terms and conditions
as generally available to peer executives of the Company.
          5.     Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
during the Employment Period. If the Company determines in good faith that the
Disability of the Executive has

-3-



--------------------------------------------------------------------------------



 



occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 11(f) of this Agreement of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean termination of the Executive’s employment upon
satisfaction of the requirements to receive benefits under Wachovia’s long-term
disability plan.
          (b)     Cause. The Company may terminate the Executive’s employment
during the Employment Period either with or without Cause. For purposes of this
Agreement, “Cause” shall mean:
               (i)     the continued and willful failure of the Executive to
perform substantially the Executive’s duties with the Company or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Company which specifically identifies the
manner in which the Company believes that the Executive has not substantially
performed the Executive’s duties and a reasonable time for such substantial
performance has elapsed since delivery of such demand;
               (ii)     the willful engaging by the Executive in illegal conduct
or gross misconduct which is materially and demonstrably injurious to the
Company;
               (iii)     the Executive’s conviction of a crime involving
dishonesty or breach of trust, conviction of a felony, or commission of any act
that makes Employee ineligible for coverage under the Company’s fidelity bond or
otherwise makes him ineligible for continued employment; or
               (iv)     the Executive’s violation of the Company’s written
employment policies as set forth in the Handbook for Wells Fargo Team Members,
including, but not limited to, the Wells Fargo Code of Ethics and Business
Conduct.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board of Directors of the Company (the “Board”), upon instruction
from the CEO or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.
          (c)     Voluntary Resignation by the Executive other than a Window
Period Termination. The Executive’s employment may be terminated by the
Executive during the Employment Period at any time upon 30 days’ prior written
notice to the Company other than a Window Period Termination (a “Voluntary
Resignation”).

-4-



--------------------------------------------------------------------------------



 



          (d)     Window Period Termination. The Executive’s employment may be
terminated either by the Company without Cause or by the Executive for any
reason, during the period commencing on May 1, 2009 and ending on December 15,
2009, provided the Executive’s “separation from service” within the meaning of
Section 409A of the Code occurs on or before December 15, 2009 (any such
termination, a “Window Period Termination”).
          (e)     Notice of Termination. Any termination of the Executive’s
employment by the Company for Cause or due to a Window Period Termination or by
the Executive due to a Voluntary Resignation, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(f) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination (which date shall be not more than
30 days after the giving of such notice). The failure by the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Company hereunder or
preclude the Company from asserting such fact or circumstance in enforcing its
rights hereunder.
          (f)     Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, by either party
due to a Window Period Termination or by the Executive due to a Voluntary
Resignation, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be (which date
shall, in the case of a Window Period Termination, be in no event later than
December 15, 2009), (ii) if the Executive’s employment is terminated by the
Company without Cause (other than a Window Period Termination) or Disability,
the Date of Termination shall be the date on which the Company notifies the
Executive of such termination, and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be. Notwithstanding the foregoing, in no event shall the Date of Termination
occur until the Executive experiences a “separation from service” within the
meaning of Section 409A of the Code, and the date on which such separation from
service takes place shall be the “Date of Termination.”
          6.     Obligations of the Company upon Termination. (a) Window Period
Termination or Termination without Cause. If the Executive’s employment shall
terminate due to a Window Period Termination or shall be terminated by the
Company without Cause,
               (i)     the Company shall pay to the Executive in a lump sum in
cash within 60 days after the Date of Termination the aggregate of the following
amounts:
                    A.     the sum of (1) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid and (2) any
accrued paid time off to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and

-5-



--------------------------------------------------------------------------------



 



                    B.     subject to the Executive’s execution and
non-revocation of a release of claims against the Company no later than 52 days
following the Date of Termination, a lump sum cash severance payment equal to
$14,400,000, less any portion of the Retention Bonus paid to the Executive as of
the Date of Termination (the “Cash Severance Payment”) Notwithstanding the
foregoing provisions of this Section 6(a), in the event that the Executive is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination) (a “Specified Employee”), the Cash Severance
Payment shall instead be paid on the first business day after the date that is
six months following the Executive’s Date of Termination (the “Delayed Payment
Date”);
               (ii)     to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and the Affiliated Entities through the Date of Termination (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).
               (iii)     for the remainder of the Executive’s life, the Company
shall continue medical, dental and life insurance benefits to the Executive
and/or the Executive’s family on a substantially equivalent basis to those which
would have been provided to them in accordance with the medical, dental and life
insurance plans, programs, practices and policies described in Section 4(e) of
this Agreement if the Executive’s employment had not been terminated.
Notwithstanding the foregoing, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive medical, dental and/or
life insurance benefits from such employer, the medical, dental and/or life
insurance benefits described herein shall be secondary to such benefits during
the period of the Executive’s eligibility, but only to the extent that the
Company reimburses the Executive for any increased cost and provides any
additional benefits necessary to give the Executive the benefits provided
hereunder. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have terminated employment with the Company on the Date of Termination. The
amount of any life insurance benefits provided under the Wachovia Executive Life
Insurance Plan (or any successor or replacement plan thereto) shall not affect
the life insurance benefits that may be provided under that plan in any other
taxable year, and the right to life insurance benefits under that plan may not
be liquidated or exchanged for any other benefit. Notwithstanding the foregoing,
if the Company reasonably determines that providing continued coverage under one
or more of its welfare benefit plans contemplated herein could adversely affect
the tax treatment of other participants covered under such plans, or would
otherwise have adverse legal ramifications, the Company may, in its discretion,
provide other coverage at least as valuable as the continued coverage through
insurance.
               (iv)     for a period equal to (A) 36 months minus (B) the number
of complete months that have elapsed from the Effective Date through the Date of

-6-



--------------------------------------------------------------------------------



 



Termination, the Executive shall continue participating in the Wachovia
Executive Financial Planning Program, the Wachovia Executive Long-Term
Disability Plan and the Wachovia Executive Physical Program, in each case, to
the extent Executive participated in such plans, programs and policies
immediately prior to the Date of Termination and, in each case, in accordance
with the plans, programs and policies that exist on the Date of Termination.
          (b)     Death. If the Executive’s employment is terminated by reason
of the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of the Other Benefits. Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, and the Executive’s estate shall be entitled after the Date of
Termination to receive, death benefits as in effect at the Date of Termination
generally with respect to senior executives of the Company. In addition, in the
event that the Executive dies after delivery by the Company of a Notice of
Termination with respect to a Window Period Termination or a Termination without
Cause, but prior to the Date of Termination specified in such Notice of
Termination, the Company shall pay the Cash Severance Payment to the Executive’s
estate or a beneficiary designated by Executive for purposes of this Agreement,
as applicable, in a lump sum in cash within 30 days of the Date of Termination
of the Executive’s employment due to death.
          (c)     Disability. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
the Other Benefits. Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
6(c) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits as in effect at any
time thereafter generally with respect to senior executives of the Company. In
addition, in the event that the Executive’s employment terminates due to
Disability after delivery by the Company of a Notice of Termination with respect
to a Window Period Termination or a Termination without Cause, but prior to the
Date of Termination specified in such Notice of Termination, subject to the
Executive’s execution and nonrevocation of a release of claims against the
Company no later than 52 days following the Date of Termination, the Company
shall pay the Cash Severance Payment to the Executive in a lump sum in cash
within 60 days of the Date of Termination of the Executive’s employment due to
Disability; provided that, in the event the Executive is a Specified Employee on
the Date of Termination, the Cash Severance Payment shall instead be paid on the
Delayed Payment Date.
          (d)     Cause; Voluntary Resignation. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive due to a
Voluntary Resignation, this Agreement shall terminate without further
obligations to the Executive, other than for payment of Accrued Obligations and
the timely payment or provision of the Other Benefits. Accrued Obligations shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

-7-



--------------------------------------------------------------------------------



 



          7.     Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment.
          8.     Additional Payments by the Company. Notwithstanding anything to
the contrary in this Agreement, the provisions of, and the Executive’s rights
under, Section 8 of that Employment Agreement by and between the Executive and
Wachovia, dated as of November 1, 2001, and restated as of February 7, 2005, as
amended on December 20, 2005 (the “Prior Agreement”), will continue in
accordance with the terms thereof solely with respect to payments and benefits
that are considered “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) and are “contingent on” or “closely associated
with” the Merger. For the avoidance of doubt, Section 8 of the Prior Agreement
shall not apply with respect to payments or benefits that are “contingent on” or
“closely associated with” any transaction other than the Merger.
          9.     Restrictive Covenants.
          (a)     Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret, non-public or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their related businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies (or predecessors thereto). After termination of
the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. In addition to the
foregoing, the Executive will refrain from taking any action or making any
statements, written or oral, which are intended to or which disparage the
business, goodwill or reputation of the Company or any of its affiliated
companies, or their respective directors, officers, executives or other
employees, or which could adversely affect the morale of employees of the
Company or any of its affiliated companies.
          (b)     Nonsolicitation. While employed by the Company and for one
year after the Date of Termination, the Executive shall not, directly or
indirectly, on behalf of the Executive or any other person, (i) solicit for
employment by other than the Company, (ii) encourage to leave the employ of the
Company, or (iii) interfere with the Company’s or its affiliated companies’
relationship with, any person employed by the Company or its affiliated
companies.
          (c)     Equitable Remedies. In the event of a breach by the Executive
of his obligations under this Agreement, the Company, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Executive acknowledges that the Company shall suffer irreparable harm in the
event of a breach or prospective breach of Sections 9(a) or (b) of this

-8-



--------------------------------------------------------------------------------



 



Agreement and that monetary damages would not be adequate relief. Accordingly,
the Company shall be entitled to injunctive relief in any federal or state court
of competent jurisdiction located in the State of Delaware, or in any state in
which the Executive resides.
          10.     Successors. (a) This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive. This Agreement and any rights and benefits hereunder shall inure
to the benefit of and be enforceable by the Executive’s legal representatives,
heirs or legatees. This Agreement and any rights and benefits hereunder shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
          (b)     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to satisfy all of the obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
satisfy such obligations if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
          11.     Arbitration. Except with respect to the Company’s rights to
injunctive relief for matters arising under Section 9 of this Agreement, any
disputes or controversies arising under or in connection with this Agreement
(including, without limitation, whether any such disputes or controversies have
been brought in bad faith) shall be settled exclusively by arbitration in
Charlotte, North Carolina in accordance with the commercial arbitration rules of
the American Arbitration Association. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
          12.     Miscellaneous. (a) Amendment. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          (b)     Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (c)     Applicable Law. The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Delaware, without
regard to the conflict of law provisions of any state.
          (d)     Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
          (e)     Waiver of Breach. No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision

-9-



--------------------------------------------------------------------------------



 



of this Agreement to be performed by such other party, will operate or be
construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.
          (f)     Notices. Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):
          to the Company:
Wells Fargo & Company
420 Montgomery Street
San Francisco, CA 94163
Attention: General Counsel
          or to the Executive:
At the most recent address maintained
by the Company in its personnel records
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.
          (g)     Section 409A. The Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. If the Executive dies following the Date of Termination and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of the Executive’s
estate within 30 days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall

-10-



--------------------------------------------------------------------------------



 



have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Executive’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date). Any tax gross-up payments under Section 8 of the Prior
Agreement (as modified by Section 8 of this Agreement) shall be paid no later
than the date on which the taxes on the underlying income are due to the
applicable tax authority, and in any event prior to the end of Executive’s
taxable year next following Executive’s taxable year in which the applicable
taxes (and any income or other related taxes or interest or penalties thereon)
are remitted to the applicable taxing authority. Prior to the Effective Date but
within the time period permitted by the applicable Treasury Regulations (or such
later time as may be permitted under Section 409A or any IRS or Department of
Treasury rules or other guidance issued thereunder), the Company may, in
consultation with the Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of the Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Executive pursuant to Section 409A of the Code.
          (h)     Survivorship. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto,
including, without limitation, the Company’s rights and the Executive’s
obligations under Section 9 of this Agreement, shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.
          (i)     Entire Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment, severance or change of control
agreement between the parties with respect to the subject matter hereof,
including, except as expressly provided herein, and the Prior Agreement.
          (j)     Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

-11-



--------------------------------------------------------------------------------



 



          IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year first above written.

                  David M. Carroll    
 
           
 
                /s/ David M. Carroll                 
 
           
 
                WELLS FARGO & COMPANY    
 
           
 
           
 
  By:   /s/ Patricia R. Callahan    
 
           

